294 S.W.3d 135 (2009)
Bradley E. ST. JOHN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70010.
Missouri Court of Appeals, Western District.
October 13, 2009.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Daniel N. McPherson, Esq., Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., and JAMES M. SMART and LISA WHITE HARDWICK, JJ.
Prior report: 186 S.W.3d 847.

ORDER
PER CURIAM:
Bradley St. John appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, St. John was convicted in Jackson County Circuit Court of domestic assault in the first degree, § 565.072, RSMo 2000, and was sentenced to life imprisonment. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).